

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.18


Named Executive Officer Salary and Bonus Arrangements


Set forth below is a description of certain compensation arrangements for the
following officers of Imperial Capital Bancorp, Inc. (the “Company”) and
Imperial Capital Bank, referred to below as the “named executive officers”:
George W. Haligowski, Chairman of the Board, President and Chief Executive
Officer; Timothy M. Doyle, Executive Managing Director and Chief Financial
Officer; Lyle C. Lodwick, Executive Managing Director and Chief Operating
Officer; and Phillip E. Lombardi, Executive Managing Director and Chief Credit
Officer.


Base Salaries


The following table sets forth the current base salaries for the named executive
officers:


Name
 
Base Salary
 
George W. Haligowski
  $ 590,000  
Timothy M. Doyle
    259,875  
Lyle C. Lodwick
    247,200  
Phillip E. Lombardi
    205,000  



Bonuses


The named executive officers may receive cash bonuses at the discretion of the
Compensation Committee.  No bonuses were awarded to the named executives for
2008.


Corporate Vehicle Program


The Company maintains a corporate vehicle program for officers at or above the
level of First Vice President and other associates at the discretion of the
Chief Executive Officer.  Prior to January 1, 2009, participants in the program
were given the choice of the use of a Company-purchased vehicle, with the
Company covering the purchase cost up to a specified amount and the costs of
operating the vehicle (including insurance, gasoline, maintenance, repairs and
personal use), or a monthly allowance intended to cover the costs of the
officer’s operation of his or her own vehicle.  Effective December 31, 2008, the
purchase of new vehicles under the program was suspended.  Participants who
operated Company-provided vehicles under the program prior to January 1, 2009
have been given the option of retaining their Company vehicle and gasoline
credit card up to or beyond the Minimum Term or, alternatively, receiving the
monthly allowance under the program.  Participants operating Company-provided
vehicles have the option of purchasing the vehicles prior to or following the
end of the Minimum Term in accordance with the terms of the program.  The
monthly allowance option and minimum term (for Company-provided vehicles) for
the Executive Managing Director level and above are currently as follows:


Officer Level
 
Monthly Allowance
   
Minimum Term
 
Chief Executive Officer
 
$
2,600
     
3 years
 
Executive Managing Director
 
$
1,800
     
3 years
 

 
 
Supplemental Life Insurance Benefit


The Board also approved a supplemental life insurance benefit for Messrs.
Lodwick and Lombardi, which is consistent with the existing supplemental life
insurance benefit being provided to Mr. Doyle.  The benefit is in the form of a
$250,000 term policy on which the Company will pay the premiums and gross-up the
officers’ compensation for the tax liability they incur as a result of this
benefit.



 
 

--------------------------------------------------------------------------------

 
